In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Rosenberg, J.), dated September 16, 1999. On or about September 11, 2000, the appellants notified this Court that the action had been settled, that a stipulation of discontinuance dated July 26, 2000, had been executed by the parties, and that the appeal, which was on the calendar for September 15, 2000, was withdrawn.
Ordered that the appeal is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the parties or their counsel are directed to show cause why an order should not be made and entered imposing such sanctions and/or costs, if any, against the parties or their respective counsel pursuant to 22 NYCRR 670.2 (g) as this Court may deem appropriate, by each filing an original and four copies of an affirmation or affidavit on that issue in the office of the clerk of this Court and serving one copy of the same on all parties to the action on or before November 13, 2000.
The rules of this Court provide, in relevant part, that “[i]f a cause or the underlying action is wholly or partially settled * * * the parties or their counsel shall immediately notify the court”, and “[a]ny attorney or party who, without good cause shown, fails to comply with the requirements of this subdivision shall be subject to the imposition of such costs and/or sanctions as the court may direct” (22 NYCRR 670.2 [g]). Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.